Sheldon, Ch. J., and Cbaig, J., dissenting: It is well settled by the decisions of this court that the county court has general jurisdiction over estates, that it is a court of limited but not inferior jurisdiction, and that its adjudications can not be attacked collaterally, except' for want of jurisdiction. The order of removal of the executor in this case was a step in the progress of a proceeding to enforce the settlement of an estate. We consider that there was full jurisdiction of that proceeding.. There certainly was jurisdiction of the subject matter, and there was jurisdiction of the person by service of the citation to appear before the court and make settlement of the estate. There being, then, jurisdiction of the proceeding, the omission by the court of any prescribed step in the progress of the proceeding would be only error in the exercise of jurisdiction, and could only be taken advantage of in a direct proceeding to reverse. Such an error, if error it was, we regard the neglect of the court to order an attachment before making the removal, and that the order of removal of the executor having been made in the course of a proceeding for the settlement of an estate, of which proceeding the court had jurisdiction, and in which such an order might be made, the order of removal should be taken to be a valid one, and not subject to be attacked in a collateral proceeding such as the present, although the order might have been an erroneous one. We do not view the executor’s removal as punishment for his contempt, but as the measure of relief accorded to those interested in the estate, for the failure of the executor' to make settlement of it.